TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00802-CR




Shelley Schnitzer Johnson, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-02-211, HONORABLE CHARLES SHERRILL, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record was due to be filed on March 14, 2006.  A portion of the record
was filed on April 17, but the remainder has not been filed.  The court reporter responsible for the
unfiled record, Ms. Cathy Mata, did not respond to the Clerk’s notice that the record is overdue.
The court reporter for the 22nd District Court, Ms. Cathy Mata, is ordered to file the
reporter’s record no later than June 9, 2006.  No further extension of time will be granted.  See Tex.
R. App. P. 37.3(a)(2).
It is ordered May 12, 2006.
 
Before Chief Justice Law, Justices Patterson and Pemberton
Do Not Publish